360 S.W.3d 358 (2012)
STATE of Missouri, Respondent,
v.
Kent TAYLOR, Defendant/Appellant.
No. ED 96829.
Missouri Court of Appeals, Eastern District, Division Three.
March 6, 2012.
N. Scott Rosenblum, Erin R. Griebel, Rosenblum, Schwartz, Rogers & Glass, PC, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Robert J. (Jeff) Bartholomew, Jefferson City, MO, for Respondent.
*359 Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Kent Taylor (Defendant) appeals from the judgment after a jury found him guilty of one count of first-degree murder, in violation of Section 565.020, RSMo 2000,[1] one count of first-degree assault, in violation of Section 565.050, and two counts of armed criminal action, in violation of Section 571.015. After finding beyond a reasonable doubt that Defendant was a persistent misdemeanor offender, the trial court sentenced Defendant to life imprisonment without the possibility of probation and parole for the murder and to terms of fifteen years' imprisonment for the three other counts, all to be served concurrently with each other. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  Unless otherwise indicated, all further statutory references are to RSMo 2000.